  Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 1 of 16 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

PIRACY PROTECTION LLC              )
                                   )
           Plaintiff,              )
                                   ) Civil Action No. _______________
v.                                 )
                                   ) JURY TRIAL DEMANDED
PIONEER & ONKYO U.S.A. CORPORATION )
                                   )
           Defendant.              )
                                   )

                                          COMPLAINT

       For its Complaint, Plaintiff Piracy Protection LLC ("Piracy Protection" or "Plaintiff"), by

and through the undersigned counsel, alleges as follows:

                                         THE PARTIES

       1.      Plaintiff is a Delaware limited liability company with a place of business located

at 3511 Silverside Road, Suite 105, Wilmington, Delaware 19810.

       2.      Defendant Pioneer & Onkyo U.S.A. Corporation ("Defendant") is a Delaware

company with, upon information and belief, a place of business located at 18 Park Way, Upper

Saddle River, New Jersey 07458.

                                 JURISDICTION AND VENUE

       3.      This action arises under the Patent Act, 35 U.S.C. § 1 et seq.

       4.      Subject matter jurisdiction is proper in this Court under 28 U.S.C.

§§ 1331 and 1338.

       5.      Upon information and belief, Defendant conducts substantial business in this

forum, directly or through intermediaries, including: (i) at least a portion of the infringements

alleged herein; and (ii) regularly doing or soliciting business, engaging in other persistent courses

of conduct and/or deriving substantial revenue from goods and services provided to individuals
    Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 2 of 16 PageID #: 2



 in this district.

         6.          Venue is proper in this district pursuant to 28 U.S.C. § 1400(b).

                                          THE PATENT-IN-SUIT

         7.          On March 26, 2013, U.S. Patent No. 8,407,782 (the "'782 patent"), entitled "Data

 Copyright Management," was duly and lawfully issued by the U.S. Patent and Trademark Office.

 A true and correct copy of the '782 patent is attached hereto as Exhibit A.

       8.            The claims of the '782 patent ("patent-in-suit"), including the asserted claims,

when viewed as a whole, including as ordered combinations, are not merely the recitation of well-

understood, routine, or conventional technologies or components. The claimed inventions were not

well-known, routine, or conventional at the time of the invention, over twenty years ago, and

represent specific improvements over the prior art and prior existing systems and methods for

managing and protecting copyrighted data.

         9.          According to the U.S. Patent and Trademark Office Board of Patent Appeals and

 Interferences ("BPAI"), the '782 patent's claimed invention "is directed to a data copyright

 management system that decrypts encrypted data for a first form of usage, such as displaying and

 editing data at a user's terminal, while concurrently re-encrypting data for a second form of

 usage, such as storing, copying and transferring of the same data." Ex. B, attached hereto, at p. 2

 (citing '782 patent at Abstract, 24:5-25:2).

         10.         As explained in the '782 patent:

                 In a conventional database system, only character data is handled.
         However, in multimedia systems, sound data and picture data originally generated
         as analog data, are digitized and used as part of the database in addition to the
         other data in the database such as character data.
                 Under such circumstances, it is an important question to determine how to
         handle copyrights of the data in the database. However, there are no means in the
         prior art for copyright management and control of such actions as copying,
         editing, transferring, etc. of data



                                                        2
    Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 3 of 16 PageID #: 3



 Ex. A, '782 patent at 2:16-25.

       11.      The asserted claims of the patent-in-suit are directed to specific improvements in

data copyright management systems.        Among other things, the asserted claimed inventions

concurrently decrypt and re-encrypt encrypted data to perform copyright management and control.

         12.    Claim 1 of the '782 patent recites:

         1. A method performed by a first computing device, the method comprising:
                 receiving an encrypted version of a first set of protected digital data;
                 receiving a first crypt key specifically associated with the first set of
         protected digital data;
                 decrypting the encrypted version of the first set of protected digital data
         using the first crypt key to produce decrypted digital data;
                 managing forms of usage of the first set of protected digital data, wherein
         said managing includes, for a first form of usage requested by a user of the first
         computing device:
                          when the first form of usage is one of a first set of usages,
         permitting the first form of usage using the decrypted digital data; and
                          when the first form of usage is one of a second set of usages
         distinct from usages in the first set, permitting the first form of usage on a re-
         encrypted version of the decrypted digital data generated by re-encrypting the
         decrypted digital data using a second crypt key.

 Id. at 29:53-30:5.

         13.    The BPAI determined that prior are did not "disclose[] or even suggest[] that the

 form of usage of a first set is permitted based on the decrypted digital data, while the form of

 usage of another set is permitted based upon the re-encrypted version of the decrypted digital

 data." Ex. B at 6.

         14.    As noted in the '782 patent and acknowledged by the BPAI, the claimed

 technologies comprise innovative systems and processes that provide increased security over

 those existing at the time and result in a better digital copyright management. The patent-in-suit

 thus provides concrete applications that improved digital copyright management.

         15.    The inventor did more than simply apply current technology to an existing

 problem. His invention, as embodied in the asserted claims, was a significant advancement in


                                                  3
  Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 4 of 16 PageID #: 4



digital copyright management.

        16.     These noted improvements over the prior art represent meaningful limitations

and/or inventive concepts based upon the state of the art over 25 years ago. Further, including in

view of these specific improvements, the inventions of the asserted claims, when such claims are

viewed as a whole and in ordered combination, are not routine, well-understood, conventional,

generic, existing, commonly used, well-known, previously known, typical, and the like over 25

years ago, including because, until the inventions of the asserted claims of the patent-in-suit, the

claimed inventions were not existing or even considered in the field.

        17.     The claimed inventions are necessarily rooted in computer technology, i.e., digital

copyright management. The claimed solutions amount to an inventive concept for resolving the

particular problems and inefficiencies noted above.

        18.     Plaintiff is the assignee and owner of the right, title and interest in and to the '782

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 8,407,782

        19.     Plaintiff repeats and realleges the allegations of paragraphs 1 through 23 as if

fully set forth herein.

        20.     Without license or authorization and in violation of 35 U.S.C. § 271(a), Defendant

has infringed and continues to infringe at least claim 1 of the '782 patent by making, using,

importing, offering for sale, and/or selling methods, products and systems for data copyright

management, including, but not limited to, UDP-LX500 Universal Disc Player (the "Accused

Device"), because each and every element is met either literally or equivalently.




                                                  4
  Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 5 of 16 PageID #: 5



       21.     Upon information and belief, Defendant used the Accused Device via its internal

use and testing in the United States, directly infringing one or more claims of the '782 patent.

       22.     More specifically and upon information and belief, the Accused Device includes a

method performed by a first computing device.




https://global.pioneer/en/crdl_design/crdl/verif/aacs/.




https://aacsla.com/what-is-aacs/.




                                                 5
  Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 6 of 16 PageID #: 6




Elite   Single      Sheet    ("Single   Sheet")       at   p.1   (available   https://www.pioneer-

audiovisual.eu/sites/default/files/datasheets/english/UDP-LX500.pdf).

        23.      The Accused Device receives an receiving an encrypted version of a first set of

protected digital data, receives a first crypt key specifically associated with the first set of

protected digital data and decrypts the encrypted version of the first set of protected digital data

using the first crypt key to produce decrypted digital data.




Advanced Access Content System: Blu-ray Disc Pre-recorded Book at p. 1 (available at Source:

http://aacs.tjn.chef.causewaynow.com/wp-

content/uploads/2019/02/AACS_Spec_BD_Prerecorded_Final_0_953.pdf).



                                                  6
   Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 7 of 16 PageID #: 7




Id. at p. 133.

        24.      The Accused Device manages forms of usage of the first set of protected digital

data, wherein said managing includes, for a first form of usage requested by a user of the first

computing device.




                                                7
  Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 8 of 16 PageID #: 8



Advanced Access Content System ("AACS") Adopter Agreement at p. E-17 (available at

http://aacs.tjn.chef.causewaynow.com/wp-

content/uploads/2019/02/AACS_Adopter_Agreement_20121115.pdf).




Id. at E-4 – E-5.

       25.     When the first form of usage is one of a first set of usages, the managing permits

the first form of usage using the decrypted digital data.




                                                  8
  Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 9 of 16 PageID #: 9




Id. at E-17 – E-18.

       26.     When the first form of usage is one of a second set of usages distinct from usages

in the first set, the managing permits the first form of usage on a re-encrypted version of the




                                               9
 Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 10 of 16 PageID #: 10



decrypted digital data generated by re-encrypting the decrypted digital data using a second crypt

key.




Id.at E-18 – E19.




Id. at E67.




                                               10
 Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 11 of 16 PageID #: 11




Id. at E-70 – E71.




UDP-LX500 Operating Instructions ("Operating Instructions") at p. 17 (available at

https://www.pioneerelectronics.com/ephox/StaticFiles/PUSA/Files/Home/SN29403458_UDP-

LX500_EnFrEs_180703_web.pdf).




                                          11
 Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 12 of 16 PageID #: 12




Operating Instructions at p. 17.




Single Sheet at p. 1.



                                     12
 Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 13 of 16 PageID #: 13




Operating Instructions at p. 41.




Operating Instructions at p. 26.




                                     13
 Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 14 of 16 PageID #: 14




High-bandwidth Digital Content Protection System: Interface Independent Adaptation at p. 53

(available                             at                               https://www.digital-

cp.com/sites/default/files/specifications/HDCP%20Interface%20Independent%20Adaptation%2

0Specification%20Rev2_2_FINAL.pdf).




                                            14
 Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 15 of 16 PageID #: 15




Advanced Access Content System (AACS): Blu-ray Disc Pre-recorded Book at p. 63 (available

at                                                      http://aacs.tjn.chef.causewaynow.com/wp-

content/uploads/2019/02/AACS_Spec_BD_Prerecorded_Final_0_953.pdf).

       27.     Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff

as a result of Defendant's infringement of the '782 patent in an amount subject to proof at trial,

which, by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court under 35 U.S.C. § 284.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.



                                                 15
 Case 1:19-cv-02047-CFC Document 1 Filed 10/29/19 Page 16 of 16 PageID #: 16



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests that this Court enter judgment against Defendant as

follows:

        A.      An adjudication that Defendant has infringed the '782 patent;

        B.      An award of damages to be paid by Defendant adequate to compensate Plaintiff

for Defendant's past infringement of the '782 patent and any continuing or future infringement

through the date such judgment is entered, including interest, costs, expenses and an accounting

of all infringing acts including, but not limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Plaintiff's reasonable attorneys' fees; and

        D.      An award to Plaintiff of such further relief at law or in equity as the Court deems

just and proper.


Dated: October 29, 2019                 STAMOULIS & WEINBLATT LLC

                                        /s/
                                        Stamatios Stamoulis (#4606)
                                        Richard C. Weinblatt (#5080)
                                        800 N. West Street, Third Street
                                        Wilmington, DE 19801
                                        Telephone: (302) 999-1540
                                        Facsimile: (302) 762-1688
                                        stamoulis@swdelaw.com
                                        weinblatt@swdelaw.com

                                        Attorneys for Plaintiff
                                        Piracy Protection LLC




                                                   16
